 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   ZURICH AMERICAN INSURANCE                            Case No. 1:19-cv-00230-LJO-SAB
     COMPANY,
11                                                        ORDER DIRECTING CLERK OF COURT
                     Plaintiff,                           TO CLOSE CASE AND ADJUST DOCKET
12                                                        TO REFLECT VOLUNTARY DISMISSAL
             v.
13                                                        (ECF No. 7)
     BNSF RAILWAY COMPANY,
14
                     Defendant.
15

16

17           On February 15, 2019, Plaintiff filed this action for claims relating to goods damaged in

18 interstate rail transit. (ECF No. 1.) On April 11, 2019, Plaintiff filed a notice of voluntary

19 dismissal with prejudice pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure. (ECF
20 No. 7.)

21           “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

22 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

23 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

24 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

25 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

26 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th
27 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,

28 the parties are left as though no action had been brought, the defendant can’t complain, and the


                                                      1
 1 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

 2 F.3d at 1078. In this action, no defendant has filed an answer or other responsive pleading.

 3          Accordingly, the Clerk of the Court is HEREBY DIRECTED to CLOSE the file in this

 4 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

 5
     IT IS SO ORDERED.
 6

 7 Dated:     April 12, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
